Appeal from a decision and award of the State Industrial Board in favor of the claimant and against the employer and insurance carrier. The sole question involved is whether the injuries sustained arose out of and in the course of employment. Appellants contend that claimant was acting solely in his own interest at the time of the accident because the piece of furniture, which he had moved, had been given to him. There is evidence that he had been directed to remove the furniture from a storeroom, and the Board might legitimately infer that he was acting within the scope of Ms employment until the article in question had been completely and safely set at rest. Award affirmed, with cost* to the State Industrial Board. All concur.